IN THE MATTER OF:                        )
                                         )
PORTIA GOBEL,                            )   Appeal No.
                                         )   01-A-01-9601-PB-00040
      Plaintiff/Appellant,               )
                                         )   Putnam Probate
VS.                                      )   No.14064
                                         )
ESTATE OF RUPERT NEWMAN,
DECEASED,
                                         )
                                         )
                                                               FILED
                                         )
      Defendant/Appellee.                )                        July 3, 1996

                                                               Cecil W. Crowson
                                                              Appellate Court Clerk
                     COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE



APPEALED FROM THE PROBATE COURT OF PUTNAM COUNTY,
AT COOKEVILLE, TENNESSEE

THE HONORABLE BILL BAIRD GRIFFITH, JUDGE




RANDY S. CHAFFIN
CAMERON AND CAMERON
100 S. Jefferson Avenue
Cookeville, Tennessee 38501
      Attorney for Plaintiff/Appellant

JEFFREY G. JONES
BARNES & ACUFF
100 S. Jefferson Avenue
Cookeville, Tennessee 38501-3424
      Attorney for Defendant/Appellee




                             AFFIRMED AND REMANDED




                                             BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                                 OPINION


              The Probate Court of Putnam County dismissed a claim against the

estate of Rupert O. Newman because the claimant lacked standing to make the claim.

We affirm.



                                           I.



              Rupert O. Newman died on July 5, 1992 and his son, Bobby Joe

Newman, qualified as the executor of the estate. On January 15, 1993, Portia Goble

filed a claim against the estate containing the following:



                                                CLAIM

              STATE OF TENNESSEE)
                                ss
              COUNTY OF PUTNAM )

                     I, PORTIA GOBEL, hereby make oath that the
              foregoing claim is just, correct, and valid obligation of the
              estate of the deceased; that neither the claimant nor any
              other person in its behalf has received payment therefore, in
              whole or in part, except such as is credited thereon; and that
              no security therefore has been received, except as thereon
              stated. This claim being for $16,000.00, check dated
              December 10, 1979, made out to Rupert Newman.

                                          /S/ Portia Gobel
                                                 REPRESENTATIVE



              Attached to the claim was a copy of a check dated December 10, 1979

made out to Virginia C. Newman and purportedly bearing her endorsement. The

proof showed that the check was used to purchase a certificate of deposit at the

Citizens Bank in Cookeville in the name of Mr. or Mrs. Rupert O. Newman. Mrs.

Newman was married to Rupert O. Newman.




                                         -2-
       The executor filed an objection to the claim, raising the question of Ms. Gobel’s

standing to make a claim against the estate of Rupert O. Newman. The objection also

raised the statute of limitations as a defense.



              At the hearing on the claim, the only proof on the question of standing

was Ms. Gobel’s testimony that she was Mrs. Newman’s daughter. On October 5,

1995, the probate judge held that Ms. Gobel lacked standing to make the claim in her

individual capacity and dismissed the claim. On November 7, 1995 Ms. Gobel moved

to be allowed to amend her “complaint” to show that she is the administratrix of her

mother’s estate. The trial judge overruled the motion and the order dismissing the

claim has been appealed.



                                           II.



              We fail to see how the trial judge could be faulted for dismissing the

claim. Even if we were to overlook the defects in the claim itself and view it as a claim

by Ms. Newman’s “representative”, Ms. Gobel’s representative capacity was put in

issue by the executor’s answer. With the pleadings making an issue of Ms. Gobel’s

standing to make the claim, the burden was on her to prove her representative

capacity. To this date there is no proof in the record establishing the fact of Ms.

Newman’s death, or that Ms. Gobel has been appointed administratrix of the estate.

In her brief Ms. Gobel asserts that those facts are uncontroverted. But that assertion

overlooks the executor’s answer, and there is no proof establishing either fact.



              Ms. Gobel asserts that the probate judge erred in denying her motion

to amend. She cites the familiar rule in this State that amendments are liberally

allowed when justice so requires. See Blocker v. Dearborn & Ewing, 851 S.W.2d 825

(Tenn. App. 1992). But the amendment, made two years after the hearing in the

probate court, sought only to amend the “complaint.” It did not seek to reopen the


                                          -3-
proof and it did not exhibit copies of Ms. Gobel’s letters of administration. Under

those circumstances the trial judge did not err in overruling the motion.



              The judgment of the court below is affirmed and the cause is remanded

to the Probate Court of Putnam County. Tax the costs on appeal to the appellant.




                                          _____________________________
                                          BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
SAMUEL L. LEWIS, JUDGE




                                         -4-